Citation Nr: 1130770	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1986.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's application to reopen a claim for service connection for bilateral hearing loss and a claim for service connection for tinnitus.  In January 2011, the Board reopened the claim for service connection for bilateral hearing loss and remanded both claims for further evidentiary development.  The RO subsequently granted service connection for tinnitus but denied service connection for bilateral hearing loss.  The case has now been returned to the Board for additional appellate review.  


FINDINGS OF FACT

1.  Hearing loss in the left and right ears preexisted service, and is currently shown in both ears.

2.  There was an increase in left ear hearing loss during service but not in the right.

3.  Clear and unmistakable evidence to rebut the presumption of aggravation has not been shown with respect to the left ear; in fact, competent medical evidence has determined that left ear hearing loss was aggravated during service.

4.  Preexisting right ear hearing loss did not undergo a permanent increase beyond the natural progression of the disease during active service.  




CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was aggravated by active service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2010).

2.  Hearing loss in the right ear was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board finds that this matter has been developed pursuant to the guidelines established in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA).  In this regard, the record reflects that the Veteran has been advised on multiple occasions of the evidence needed to substantiate his claim for service connection.

First, prior to the August 2005 rating action that denied the Veteran's original application to reopen the claim, a March 2005 letter advised the Veteran of the evidence necessary to substantiate a claim for service connection, and the respective obligations of the VA and the Veteran in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, to the extent that the original notice was more limited in scope as a result of the claim's prior status as a new and material claim, more complete notice was subsequently provided following the reopening of the claim by the Board in its decision/remand of January 2011, which was later followed by a readjudication of the claim in the June 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In summary, the Board finds that appellant has been fully notified of the evidence needed to prevail on his claim.  All the VA requires is that the duty to notify under the VCAA is satisfied, and the claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Veteran has also been provided with an appropriate VA examination and opinion with respect to the etiology of his hearing loss, and there is no indication that there are any outstanding pertinent records or documents that have not been obtained or that are not adequately addressed in records or documents contained within the record.  In addition, the Veteran has not indicated any intention to provide additional evidence in support of his claim.

The Board further finds that to the extent the Board has determined that the evidence warrants entitlement to service connection for left ear hearing loss, any failure to notify and/or develop this claim cannot be considered prejudicial to the Veteran.


Entitlement to Service Connection

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

As was noted by the Board at the time of its previous remand, while the Veteran's hearing loss was noted at the time of the Veteran's entry into active service based on his enlistment examination in April 1984 (the Veteran was indicated as having mild left ear hearing loss and a threshold of 40 decibels was noted on the right ear at 4000 Hertz), thereby precluding attachment of the presumption of soundness as to the Veteran's hearing at the time of entry into service (38 C.F.R. § 3.304(b) (2010)), the Veteran's service treatment records reflect that the Veteran's hearing may have increased in severity during service.  

More specifically, whereas the audiometric results in April 1984 revealed hearing thresholds of 5, 0, 0, 10, 40, and 55 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the right and of 5, 5, 5, 10, 15, and 60 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, on the left, at the time of an April 1985 in-service audiogram, hearing thresholds were now at 5, 5, 10, 5, 40, and 55 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz on the left, and at 10, 5, 5, 5, 40, and 45 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz on the right.  At this time, there was also a diagnosis of moderate high frequency hearing loss, bilaterally.  Similarly, at the Veteran's last in-service audiometric evaluation in January 1986, hearing thresholds on the left were at 5, 0, 15, 25, 30, and 60 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz on the left, and at 0, 0, 0, 10, 20, and 30 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz on the right, and it was noted that the Veteran's defects and diagnoses included decreased hearing.  

Consequently, as the Veteran claimed to have been exposed to excessive aircraft noise during service and his military occupational specialty of helicopter repairman was found to be consistent with such exposure, based on the above-noted in-service findings, the Veteran's report of hearing loss since service, and the existence of current hearing loss, the Board concluded that the Veteran should be provided with an appropriate VA examination to determine whether the Veteran's preexisting bilateral hearing loss underwent a permanent increase as a result of his exposure to noise during active service.

At the Veteran's hearing before the Board in July 2010, the Veteran maintained that he did not have a hearing problem prior to service.

VA audiological examination in March 2011 revealed that the Veteran reported decreased high frequency hearing loss since active service.  Audiometric results at this time revealed hearing thresholds of 10, 0, 10, 45, and 60 decibels at 500, 1000, 2000, 3000, and  Hertz, respectively, on the right and of 0, 5, 10, 20, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, on the left.  The diagnosis was right ear sloping to moderate to moderately severe sensorineural hearing loss from 2000 Hertz, and left ear sloping to moderately severe to severe sensorineural hearing loss from 3000 Hertz.  The examiner reviewed pertinent service treatment records and noted that a comparison of the entrance and discharge hearing tests revealed some preexisting bilateral high frequency hearing loss where there was some improvement in right ear hearing thresholds at discharge, and decreased thresholds at 2000, 3000, and 4000 Hertz in the left ear.  Therefore, based on the evidence at hand, it was the examiner's opinion that the etiology of the claimed right ear hearing loss was less likely as not related to military noise trauma while the etiology of the left ear hearing loss was at least as likely as not related to or caused by military noise exposure.  

The Board has considered the evidence relevant to this claim.  First, it demonstrates that the Veteran was shown to have a hearing threshold in excess of 20 decibels for the right ear at the time of service entrance, with a threshold of 40 decibels at 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  More recently, it shows that the VA audiological evaluation in March 2011 demonstrated that the Veteran's hearing acuity in the left and right ears satisfied the hearing loss disability criteria of 38 C.F.R. § 3.385 (2010).  Lastly, it reflects that the Veteran's hearing loss of the left ear increased in severity during active service by comparing entrance audiometric results with those obtained at the Veteran's last examination prior to discharge in January 1986.  

Thus, based on the above, the Board finds that while the specific audiometric findings and diagnosis associated with left ear hearing loss at the time of enlistment were sufficient to rebut the presumption of soundness pursuant to 38 C.F.R. § 3.304(b) (2010), the additional findings during service demonstrate an increase in disability, and the presumption of aggravation then arises.  If the presumption of aggravation under 38 U.S.C.A. § 1153 (West 2002) arises, the burden then shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Moreover, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  Accordingly, the Board finds that in order to find against the claim for service connection for left ear hearing loss the Board must find that there is clear and unmistakable evidence that rebuts the presumption of aggravation.  Here, the record does not rebut the presumption.  In fact, it was the opinion of the March 2011 VA examiner that the Veteran's left ear hearing loss was at least as likely as not related to or caused by military noise exposure.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude that his left ear hearing loss was aggravated during service, and that service connection for left ear hearing loss is therefore warranted.

On the other hand, with respect to the claim for service connection for right ear hearing loss, the VA examiner correctly noted that the Veteran's right ear hearing loss did not undergo an increase in disability during service.  In fact, he noted that there was actually evidence of improvement.  Therefore, the presumption of aggravation does not attach with respect to the Veteran's claim for service connection for right ear hearing loss.  In addition, the examiner went even further, and concluded that based on the improved thresholds in the right ear during service, the etiology of the claimed right ear hearing loss was less likely as not related to military noise trauma.  Moreover, although the Veteran is certainly capable of stating that he had hearing loss in service that continued to the present, his statements regarding the extent of decrease of that hearing loss as a result of service are beyond the abilities of a lay person.  Consequently, the Board finds that a preponderance of the evidence is against the claim for service connection for right ear hearing loss. 


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


